Exhibit 10.1
PURCHASE AND SALE AGREEMENT


Church Field
Washington County, Colorado


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated effective as of
October 1, 2009 at 7:00 a.m. Mountain Time (the “Effective Time”), is between
EDWARD MIKE DAVIS, L.L.C., a Nevada limited liability company, (“Seller”), and
RECOVERY ENERGY, INC., a Nevada corporation, 1515 Wynkoop Street, Suite 200,
Denver, Colorado 80202 (“Buyer”). Seller and Buyer are sometimes referred to in
this Agreement, collectively, as the “Parties,” and individually, as a “Party.”
 
Recitals
 
A. Seller owns certain rights and interests in and to the Church Field
(collectively, the “Assets”) described in Exhibit A hereto, located in
Washington County, Colorado.
 
B. Seller desires to sell and assign to Buyer, and Buyer desires to purchase and
acquire from Seller, the Assets rests in accordance with the terms and
conditions hereof.
 
Agreement
 
IN CONSIDERATION OF ONE HUNDRED DOLLARS ($100.00), the mutual premises and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
 
1. In consideration of the payment of the Purchase Price (described below), and
in accordance with the terms and conditions of this Agreement, Buyer agrees to
purchase and acquire from Seller, and Seller agrees to sell, assign, transfer
and convey to Buyer, the following (collectively, the “Assets”):
 
(a) One hundred percent (100.00%) working interest and being an eighty percent
(80.00%) net revenue interest in and to the leasehold estates created by the oil
and gas leases (the “Leases) described in Exhibit A hereto, insofar as and only
insofar as the Leases cover and relate to the land (the “Land”) described in
Exhibit A hereto.
 
(b) The wells (the “Wells”) located upon the Land described in Exhibit A hereto.
 
(c) The production of oil, gas, natural gas liquids, condensate and other
hydrocarbons produced from the Land covered by the Leases (the “Production”), or
attributable or allocable thereto, or to lands pooled or unitized therewith,
from and after the Effective Time.
 
(d) The equipment, personal property, facilities, pipelines, improvements,
fixtures, buildings and structures located upon the Land, or used in connection
with the Leases, the Land or the Wells for the production, gathering, treatment,
compression, transportation, processing, sale or disposal of hydrocarbons or
water produced from the Land, or attributable thereto (collectively, the
“Equipment”), including, without limitation, all the wells, well-bores, casing,
tubing, gauges, valves, rods, flow lines, gear boxes, pumps, tanks, separators,
gathering system, compressors, pipelines, fixtures, pits, buildings and
improvements described in Exhibit A-3 hereto.
 
 
1

--------------------------------------------------------------------------------

 
 
(e) The surface rights incident or appurtenant to the Leases, the Land and the
Wells, and all easements, rights-of-way, permits, licenses, servitudes, surface
use agreements or other similar interests affecting the Land, the Leases and the
Wells (collectively, the “Surface Rights”).
 
(f) The agreements, contracts, options, leases, licenses, permits and other
documents (collectively, the “Material Contracts”) related to the ownership or
operation of the Leases, the Land, the Wells, the Production, the Equipment and
the Surface Rights including, without limitation, all operating, unit, pooling,
exploration, farm-out, participation, operating, unit, pooling, communitization,
gathering, water disposal, processing, transportation and product purchase
agreements, and options, permits, orders and decisions of state and federal
regulatory authorities.
 
(g) Copies of Seller’s files and records related to the Leases, the Land and the
Wells (the “Records”) including, without limitation, all of the following: (i)
land, lease, title, contracts, rights of way, surveys, maps, plats,
correspondence and other documents; (ii) division of interest and accounting
records; (iii) severance, production and property tax records; and (iv) well,
operations, engineering, environmental and maintenance records.
 
2. The working interest assigned by Seller to Buyer shall be subject to a 20%
royalty and overriding royalty (the “Royalty”) burden, so that after closing of
the sale contemplated by this Agreement, Buyer shall own a one hundred percent
(100.00%) working interest and being an eighty percent (80.00%) net revenue
interest. If Seller owns less than 100% of the leasehold interest under the
Leases, or in the event the Leases cover less than the full mineral estate in
the lands covered by the Leases, then the interest assigned and the Royalty
shall be reduced proportionately with respect to Seller’s interest in such Lease
or the partial mineral interest covered by the Lease. Seller represents that it
only owns interests from the stratigraphic equivalent of the base of the
Niobrara formation to the stratigraphic equivalent of the total depth drilled in
the Church No. 41-25 well, located in Section 25 of Township 3 South, Range 51
West, 6th P.M., Washington County, Colorado. No reduction shall occur as result
of Seller not owning interests in zones outside such stratigraphic interval.
 
3. The purchase price for the Assets shall be Two Hundred and Fifty Thousand
(250,000) shares of restricted common stock of Buyer (the “Shares”), and Seven
Hundred and Fifty Thousand Dollars ($750,000.00) (the “Purchase Price”), as
adjusted hereunder. The payment of the Purchase Price shall be paid by Buyer to
Seller at the Closing by bank wire to Seller’s account pursuant to the following
wiring instructions:  Bank of America - Nevada; phone: 866-214-6822; P.O. Box
98600, Las Vegas, NV 89193, Routing No. xxxxxxxxx; Credit to the account of
Edward Mike Davis, L.L.C., Account No. xxxxxxxxxx.
 
 
2

--------------------------------------------------------------------------------

 
 
4. Ownership of the Assets shall be transferred from Seller to Buyer at Closing,
but effective as of the Effective Time. All costs and expenses attributable to
the Assets incurred prior to the Effective Time shall be the responsibility and
obligation of Seller, and Seller shall be entitled to all of the proceeds from
the sale of production attributable to the Assets prior to the Effective Time.
In addition, at the Closing, Buyer shall pay Seller for the value of all oil in
the tanks and line fill at the Effective Time at the contract price which Seller
is receiving from the purchaser of production from the Assets for the month in
which the Closing occurs. The determination of the amount of oil in the tanks
shall be done by gauging at the Effective Time which shall be jointly measured
and observed by representatives of Seller and Buyer. All costs and expenses
attributable to the Assets and incurred at or after the Effective Time shall be
the responsibility and obligation of Buyer, and Buyer shall be entitled to all
proceeds from the sale of production attributable to the Assets at or after the
Effective Time. Buyer shall be responsible for and shall pay all of the
operating expenses, direct charges and operator’s overhead attributable to the
Assets from and after the Effective Time.
 
5. Seller reserves the right, but shall have no obligation, to sell all (and not
less than all) of the Shares back to Buyer (the “Put Right”), for any reason, in
Seller’s sole discretion.  The Put Right shall be exercisable, if at all, by
notice from Seller to Buyer at any time on Tuesday, December 15, 2009, ending at
5:00 pm local Denver time (if not exercised on such date and by such time, the
Put Right shall expire).  The price for the Shares upon any exercise of the Put
Right shall be Seven Hundred and Fifty Thousand Dollars ($750,000.00)
cash.  Closing shall occur at such time and place as shall be mutually agreeable
between the parties, not later than five (5) days following Seller’s notice of
exercise.  At the Closing, Seller shall deliver the certificate for the Shares,
duly endorsed for transfer, and Buyer shall pay the repurchase price therefor
via wire transfer.
 
6. Absent exercise of the Put Right, Buyer shall (i) file a registration
statement with the Securities and Exchange Commission with respect to the Shares
(the “Registration”) not later than Monday, January 11, 2010, and (ii)
thereafter diligently pursue the Registration to effectiveness.  Buyer may
include other equity securities of Buyer in the Registration as well, in Buyer’s
discretion.  In connection with the Registration, Seller shall execute such
underwriting agreement and other documents as are customary under the
circumstances and/or as are executed by all holders of stock included in the
Registration.  Buyer shall pay all underwriting commissions, filing fees and
other expenses of the Registration, other than the legal fees of Seller (if
any).
 
7. Seller hereby represents and warrants to Buyer as follows:
 
(a) Seller is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Nevada, and is authorized to do
business in the State of Colorado.
 
(b) Seller has all requisite power and authority to carry on its business as
presently conducted, to enter into this Agreement, and perform its obligations
under this Agreement. The consummation of the transactions contemplated by this
Agreement will not violate nor be in conflict with any provision of Seller’s
articles of organization or organizational documents, or any agreement or
instrument to which Seller is a party or is bound, or any judgment, decree,
order, writ, injunction, statute, rule or regulation applicable to Seller. The
execution, delivery and performance of this Agreement, and the transactions
contemplated hereby, have been duly and validly authorized by all requisite
action on the part of Seller.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) This Agreement has been duly executed and delivered on behalf of Seller,
and, at the Closing, all documents and instruments required hereunder to be
executed and delivered by Seller shall have been duly executed and delivered.
This Agreement does, and such documents and instruments shall, constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
terms.
 
(d) Seller hereby agrees to warrant and defend the title to the Assets against
all liens, encumbrances and defects of title arising by, through, or under
Seller, but not otherwise.  The Assets are free and clear of all mortgages,
liens or other encumbrances.
 
(e) To Seller’s knowledge, all rentals and royalties under the Leases have been
timely and fully paid.
 
(f) Seller has paid all ad valorem, property, production, severance, excise
taxes and assessments attributable to the Leases, the Land and the Production.
 
(g) Seller has not received notice of any breach, default or violation under any
of the Leases or the Material Contracts. No claim, demand, filing, cause of
action, administrative proceeding, lawsuit or other litigation has been served
upon Seller or notice received by Seller or, to Seller’s knowledge, threatened
with respect to any of the Assets.
 
(l)           To Seller’s knowledge, there are no consents required to be
obtained for, and no preferential rights to purchase exercisable in connection
with, the assignment of the Assets by Seller to Buyer hereunder.
 
(m)  To Seller’s knowledge, there are no outstanding authorities for expenditure
or other commitments to make capital expenditures which are binding on the
Assets, and which Seller reasonably anticipates will require expenditures in
excess of Twenty-five Thousand Dollars ($25,000.00) per item.
 
(n)           Seller’s interest in the Assets is not subject to any contract for
the sale of the production attributable to periods after the Effective Time,
other than contracts that may be terminated by thirty (30) days prior written
notice. To Seller’s knowledge, Seller’s interest in the Assets is not subject to
or burdened by any obligation under a sales, take-or-pay, gas balancing,
marketing, hedging, forward sale or similar arrangement, to deliver the
production attributable to such interest in the Assets without receiving payment
at the time of or subsequent to delivery, or to deliver the Production in the
future for which payment has already been received (e.g., a “forward” sale
contract).
 
(h) The Records have been maintained in the ordinary course of Seller’s
business, and Seller has not intentionally omitted any material information from
the Records.
 
(i) Seller is not a “foreign person” within the meaning of Section 1445 of the
Internal Revenue Code.
 
(j) There are no bankruptcy, reorganization or receivership proceedings pending,
or, to Seller’s knowledge, threatened against Seller.
 
 
4

--------------------------------------------------------------------------------

 
 
(k) Seller has not incurred any liability for brokers or finders fees relating
to the transactions contemplated by this Agreement for which Buyer shall have
any responsibility whatsoever.
 
(l) The Shares are being purchased for Seller's own account, for investment
purposes only, not for the account of any other person and not with a view to
distribution, assignment or resale to others.  Seller will not sell, hypothecate
or otherwise transfer Seller’s Shares unless (i) the transfer is registered
under the Securities Act of 1933, as amended (the "1933 Act"), and registered or
qualified under applicable state securities laws, or (ii) Buyer has received a
written opinion of counsel (which opinion and counsel are satisfactory to Buyer)
that an exemption from the registration or qualification requirements of the
1933 Act and such state laws is available.


(m) Seller is familiar with and understands the current and proposed business
activities of Buyer.   Seller has been given the opportunity to obtain
additional information from Buyer and to discuss the current and proposed
business of Buyer with representatives of Buyer.   Buyer has made available to
Seller all documents and information that Seller has requested relating to an
investment in the Shares.  Seller has reviewed and approved the financial
statements and other filings of Buyer of public record.    With respect to tax
and other economic considerations involved in this investment, Seller is not
relying on any advice or opinions from Buyer or any person acting on its
behalf.   Seller has carefully considered and has, to the extent Seller believes
appropriate, discussed with his or her legal, tax, accounting and financial
advisors the suitability of an investment in the Shares for his or her
particular tax and financial situation, and has determined that the Shares for
which Seller is subscribing are a suitable investment.  Seller (i) has adequate
means for providing for Seller's current financial needs and personal
contingencies; (ii) has no need for liquidity in this investment; (iii) can
afford a complete loss of the funds invested in the Shares; and (iv) does not
have an overall commitment to illiquid investments that is disproportionate to
Seller's net worth (and Seller's investment in the Shares will not cause such
overall commitment to become excessive).


(n) Seller understands that an investment in the Shares is speculative in nature
and involves a substantial degree of risk, including risk of losing all or a
portion of Seller's investment.   Seller understands that the return of Seller’s
money, not just the return on Seller’s money, is not assured.  Seller, in
reaching a decision to subscribe, has such knowledge and experience in financial
and business matters that Seller is capable of reading and interpreting
financial statements and evaluating the merits and risk of an investment in the
Shares.


(o) Seller was not offered or sold the Shares, directly or indirectly, by means
of any form of general advertising or general solicitation, including, but not
limited to, the following: (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar medium of or
broadcast over television or radio; or (ii) to the knowledge of Seller, any
seminar or meeting whose attendees had been invited by any general solicitation
or general advertising.


(p) Seller understands that Buyer's determination that the exemption from the
registration provisions of the 1933 Act based upon non-public offerings
applicable to the offer and sale of the Shares, is based, in part, upon the
representations, warranties, and agreements made by Seller herein.   Seller
consents to the disclosure of any such information, and any other information
furnished to Buyer or related to this transaction, to any governmental
authority, self-regulatory organization, or, to the extent required by law, to
any other person.
 
 
5

--------------------------------------------------------------------------------

 
 
(q) Seller is an “accredited investor,” as that term is defined in SEC Rule 501.
 
(r) The certificate evidencing the Shares will reflect a legend in substantially
the following form:


THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED OR DISPOSED OF UNLESS THE TRANSACTION IS REGISTERED UNDER THE
SECURITIES ACT AND REGISTERED OR QUALIFIED FOR SALE UNDER APPLICABLE STATE
SECURITIES LAWS, OR THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL THAT AN
EXEMPTION FROM THE REGISTRATION OR QUALIFICATION REQUIREMENTS OF THE SECURITIES
ACT AND APPLICABLE STATE SECURITIES LAWS IS AVAILABLE.
 
8. The purchase and sale of the Assets pursuant to this Agreement (the
“Closing”) shall occur at on November 6 or November 9, 2009, or such other date
as Buyer and Seller may mutually agree by their execution hereof, at the offices
of Seller in Denver, Colorado.  At the Closing, the following shall occur:
 
(a) Seller shall execute, acknowledge and deliver to Buyer (in sufficient
counterparts to facilitate recording) an assignment, conveyance and bill of sale
(the “Assignment”) covering the Assets, substantially in the form of Exhibit B
hereto, with sufficient counterparts for filing in the appropriate governmental
offices.
 
(b) Buyer shall pay to Seller the Purchase Price, in accordance with the terms
and conditions hereof, and Buyer shall deliver to Seller the Shares.
 
(c) Buyer and Seller shall execute, acknowledge and deliver transfer orders or
letters in lieu of transfer orders directing all purchasers of production to
make payment of proceeds attributable to production from the Assets to Buyer
after the Effective Time.
 
(d) Buyer shall transfer operations of the Assets to Buyer, or Buyer’s contract
operator.
 
(e) Seller shall deliver to Buyer copies of the Records.
 
9. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT AND THE ASSIGNMENT, THIS
AGREEMENT IS MADE WITHOUT ANY OTHER WARRANTIES OR COVENANTS, EXPRESSED OR
IMPLIED IN FACT OR IN LAW, AS TO TITLE, MERCHANTABILITY, DURABILITY, USE,
OPERATION, OR FITNESS FOR ANY PARTICULAR PURPOSE, AND SELLER DOES NOT IN ANY WAY
REPRESENT OR WARRANT THE ACCURACY OR COMPLETENESS OF ANY INFORMATION, DATA OR
OTHER MATERIALS (WRITTEN OR ORAL) FURNISHED TO BUYER BY OR ON BEHALF OF SELLER.
BUYER HEREBY AGREES THAT IT HAS INSPECTED OR HAS BEEN GIVEN THE OPPORTUNITY TO
INSPECT THE ASSETS, INCLUDING THE LEASES AND ASSOCIATED AGREEMENTS, WELLS,
PERSONAL PROPERTY, AND EQUIPMENT ASSIGNED AND CONVEYED HEREIN AND, EXCEPT AS
EXPRESSLY STATED IN THIS AGREEMENT AND THE ASSIGNMENT, BUYER ACCEPTS THE SAME
“AS IS, WHERE IS” AND “WITH ALL FAULTS.”
 
 
6

--------------------------------------------------------------------------------

 
 
10. All production, severance, excise and other taxes (other than income taxes)
relating to production of oil, gas and condensate attributable to the Assets
prior to the Effective Time shall be paid by Seller, and all such taxes relating
to such production on or after the Effective Time shall be paid by Buyer. Buyer
shall be responsible for any and all state and local taxes or fees imposed on
the transfer of the Assets.
 
11. Seller and Buyer shall use their commercially reasonable efforts in good
faith to obtain all of the consents or waivers of preferential rights that are
required to be obtained with respect to the transfer of the Assets to Buyer.
 
12. All exhibits attached to this Agreement are hereby incorporated by reference
herein and made a part hereof for all purposes as if set forth in their entirety
herein. This Agreement, including the exhibits attached hereto, constitutes the
entire agreement between the Parties as to the subject matter of this Agreement
and supersedes all prior agreements, understandings, negotiations and
discussions of the Parties, whether oral or written. No supplement, amendment,
alteration, modification or waiver of this Agreement shall be binding unless
executed in writing by the Parties. All other drafts whether written or oral of
this Agreement are rescinded and this Agreement supersedes any prior draft of
this Agreement whether written or oral, including all previous letters or emails
rescinding or cancelling the selling and buying of the Assets.
 
13. The rights of Seller and Buyer may be assigned and the provisions of this
Agreement shall extend to their successors and assigns, provided, however, no
assignment shall relieve successors or assigns of its obligations under this
Agreement.
 
14. This Agreement shall be governed and construed in accordance with the laws
of the State of Colorado. In the event of any dispute arising out of or relating
to this Agreement, the prevailing Party shall be entitled to recover from the
other Party court costs and reasonable attorneys’ fees.
 
15. Any notice required or permitted by this Agreement shall be given in writing
by personal service, by e-mail or by facsimile, in each case with verification
of delivery, as follows:
 
If to Seller:
Edward Mike Davis, LLC
 
 
 
 
 
 
 
If to Buyer:
Recovery Energy, Inc.
1515 Wynkoop, Suite 200
Denver, Colorado 80202
Attention: Jeffrey Beunier, President
Fax:  (888) 887-4449
E-Mail:  jbeunier@recoveryenergyco.com
 
With a copy to:
Robert G. Lewis, Esq.
Ducker Montgomery
1560 Broadway, Suite 1400
Denver, Colorado 80202
Fax: (303) 861-4017
E-Mail: rlewis@duckerlaw.com
 

(or such other address as designated in writing by either Party to the other)
and shall be deemed to have been given as of the date of receipt by the intended
Party.
 
 
7

--------------------------------------------------------------------------------

 
 
16. The Parties agree to execute, acknowledge and deliver such additional
instruments, agreements or other documents, and take such other action as may be
necessary or advisable to consummate the transactions contemplated by this
Agreement. None of the terms and conditions of this Agreement shall be deemed to
have merged with any assignments to be executed in connection herewith. The
Parties acknowledge that they and their respective counsel have negotiated and
drafted this Agreement jointly and agree that the rule of construction that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation or construction of this Agreement.
 
17. This Agreement may be executed in counterparts, and each such counterpart
shall be deemed to be an original instrument, but all such counterparts together
shall constitute for all purposes one agreement.  Facsimiles shall be effective
as originals.  Facsimiles and electronic copies of this Agreement shall be
effective as originals.
 
IN WITNESS WHEREOF, Buyer and Seller have executed and delivered this Agreement
on the dates below the signatures hereto, to be effective for all purposes as of
the Effective Time.
 
SELLER:
Edward Mike Davis, L.L.C.
By:      /s/ Edward Mike Davis
            Edward Mike Davis, Manager
Date:  November 6 , 2009
BUYER:
Recovery Energy, Inc.
By:      /s/ Jeffrey Beunier
            Jeffrey Beunier, President
Date:  November 6 , 2009





 
8

--------------------------------------------------------------------------------

 


EXHIBIT A
Attached to and made a part of that certain Purchase and Sale Agreement
dated effective October 1, 2009
between Edward Mike Davis, L.L.C. and Recovery Energy, Inc.
 
 
The Leases and the Land:


Lessor:                   Deane M. White
Lessee:                   R.D. Brew
Dated:                     July 26, 1972
Recorded:               Book 654, Page 419 in Washington County, Colorado
Description:           Insofar and Only Insofar as the Lease covers:
Township 3 South, Range 51 West
Section 25:  NE/4


Lessor:                   Mary Black Phillips
Lessee:                   R.D. Brew
Dated:                     July 26, 1972
Recorded:               Book 654, Page 421 in Washington County, Colorado
Description:           Insofar and Only Insofar as the Lease covers:
Township 3 South, Range 51 West
Section 25:  NE/4


Lessor:                  Waymon G. Peavy
Lessee:                  R.D. Brew
Dated:                    July 26, 1972
Recorded:              Book 654, Page 423 in Washington County, Colorado
Description:          Insofar and Only Insofar as the Lease covers:
Township 3 South, Range 51 West
Section 25:  NE/44


Lessor:     Oliver H. Daniel
Lessee:     R.D. Brew
Dated:                    July 26, 1972
Recorded:              Book 654, Page 425 in Washington County, Colorado
Description:          Insofar and Only Insofar as the Lease covers:
Township 3 South, Range 51 West
Section 25:  NE/4


Lessor:                  C-H-M Company
Lessee:                  R.D. Brew
Dated:                    July 27, 1972
Recorded:              Book 654, Page 429 in Washington County, Colorado
Description:          Insofar and Only Insofar as the Lease covers:
Township 3 South, Range 51 West
Section 25:  NE/4
 
 
A-1

--------------------------------------------------------------------------------

 

 
Lessor:                   Chester Kincheloe
Lessee:                   R.D. Brew
Dated:                     July 27, 1972
Recorded:              Book 654, Page 431 in Washington County, Colorado
Description:          Insofar and Only Insofar as the Lease covers:
Township 3 South, Range 51 West
Section 25:  NE/4


Lessor:                  George N. Church
Lessee:                  R.D. Brew
Dated:                    June 23, 1972
Recorded:              Book 654, Page 433 in Washington County, Colorado
Description:          Insofar and Only Insofar as the Lease covers:
Township 3 South, Range 51 West
Section 25:  NE/4
Correction of Description
Recorded:              Book 790, Page 107 in Washington County, Colorado
Description:          Insofar and Only Insofar as the Lease covers:
Township 3 South, Range 51 West
Section 25:  NE/4


Lessor:                  Frank De Allen, Jr.
Lessee:                  R.D. Brew
Dated:                    July 7, 1972
Recorded:              Book 654, Page 435 in Washington County, Colorado
Description:           Insofar and Only Insofar as the Lease covers:
Township 3 South, Range 51 West
Section 25:  NE/44


Lessor:                   Jack H. Allen, Executor of the Estate of W.O. Allen,
Deceased
Lessee:                  R.D. Brew
Dated:                    October 30, 1972
Recorded:              Book 656, Page 118 in Washington County, Colorado
Description:          Insofar and Only Insofar as the Lease covers:
Township 3 South, Range 51 West
Section 25:  NE/4


 
A-2

--------------------------------------------------------------------------------

 


The Wells:


Well Name:           Church 41-25
Located:                NE/4NE/4 of Section 25, T3S-R51W, Washington County, CO
API:                       05-121-10858
Working Interest 100% - Net Revenue Interest 80%


Well Name:           Church 41A-25
Located:                NE/4NE/4 of Section 25, T3S-R51W, Washington County, CO
API:                       05-121-10865
Working Interest 100% - Net Revenue Interest 80%


Well Name:           Church 41B-25
Located:                NE/4NE/4 of Section 25, T3S-R51W, Washington County, CO
API:                       05-121-10985
Working Interest 100% - Net Revenue Interest 80%


The above three wells located on the Lands, including without limitation the
rods, tubing, casing and pumping units currently on the Wells (all wells have
Grenco drive gear boxes with P.C. pumps) and four 300-barrel production tanks
and one 10’ by 27’ treater, one 8’ by 30’ horizontal tank, one 500-barrel bolted
water tank, one 300-barrel water tank, one 300-barrel safety tank, one
500-barrel tank (not in use) and two permitted produced water pits located on
the Lands.




A-3
